t c memo united_states tax_court michael burt petitioner v commissioner of internal revenue respondent docket no 26434-11l filed date michael burt pro_se timothy s murphy robert d heitmeyer and a gary begun for respon- dent memorandum opinion chiechi judge this case is before us on respondent’s motion for summary_judgment respondent’s motion we shall grant respondent’s motion background the record establishes and or the parties do not dispute the following petitioner resided in michigan at the time he filed the petition on date petitioner filed form_1040 u s individual_income_tax_return form_1040 for his taxable_year form_1040 in that form petitioner showed adjusted_gross_income of dollar_figure taxable_income of dollar_figure total_tax of dollar_figure and estimated_tax payments and amount applied from return of dollar_figure petitioner showed in his form_1040 an overpayment of federal_income_tax tax of dollar_figure respondent credited against the total_tax of dollar_figure that petitioner showed in his form_1040 estimated_tax payments of dollar_figure as a result petitioner had tax due of dollar_figure for his taxable_year petitioner has not paid any of that tax due for that taxable_year on date petitioner filed form_1040 for his taxable_year form_1040 in that form petitioner showed adjusted_gross_income of dollar_figure taxable_income of dollar_figure total_tax of dollar_figure federal_income_tax withheld from forms w-2 and of dollar_figure estimated_tax pay- ments and amount applied from return of dollar_figure and amount_paid with request for extension to file of dollar_figure petitioner showed in his form_1040 an overpayment_of_tax of dollar_figure respondent credited against the total_tax of dollar_figure that petitioner showed in his form_1040 tax withholding of dollar_figure estimated_tax payments of dollar_figure and an overpayment_of_tax for his taxable_year of dollar_figure as a result petitioner had tax due of dollar_figure for his taxable_year petitioner has not paid any of that tax due for that taxable_year on date respondent assessed the total_tax of dollar_figure that petitioner showed in his form_1040 an addition_to_tax under sec_6651 of dollar_figure and interest as provided by law for petitioner’s taxable_year on certain other dates after date respondent assessed certain additional_amounts of the addition_to_tax under sec_6651 for petitioner’s taxable_year we shall refer to any unpaid assessed amounts with respect to petitioner’s taxable_year as well as any unassessed interest as provided by law as petitioner’s unpaid liability on date respondent assessed the total_tax of dollar_figure that petitioner showed in his form_1040 additions to tax under sec_6651 and of dollar_figure and dollar_figure respectively and interest as provided by law for petitioner’s taxable_year on certain other dates after all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure date respondent abated in full the respective additions to tax under sec_6651 and and also abated certain interest as provided by law which respondent had assessed for petitioner’s taxable_year we shall refer to any unpaid and unabated assessed amounts with respect to petitioner’s taxable_year as well as any unassessed interest as provided by law as petitioner’s unpaid liability on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 notice of tax_lien with respect to petitioner’s unpaid liability and petitioner’s unpaid liability on date respondent issued to petitioner a notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to petitioner’s unpaid liability petitioner timely submitted to respondent form request for a collection_due_process or equivalent_hearing petitioner’s form in that form petitioner inter alia requested a collection_due_process_hearing with respon- dent’s appeals_office appeals_office with respect to the notice of tax_lien and the notice_of_intent_to_levy in petitioner’s form petitioner indicated that he intended to propose a collection alternative of a credit of up to dollar_figure from slodov trust fund not applied and b amount claimed due can not be verified requested withdrawal of filed tax_liens because according to petitioner lien and levy actions constitute a fraud on the part of irs agents and claimed that a certain internal revenue_agent has information to correct record reversing a jury verdict and court order incarcerating me for evasion of an income_tax refund on date a settlement officer with the appeals_office settlement officer held a telephonic hearing with petitioner after that hearing the settle- ment officer made the following pertinent entries in his case activity records he petitioner stated that the only alternative collection proposal he can offer is that the government allow him his refunds for as they would fully pay or close to fully pay the cdp liabilities he questioned a cary forward from he mentioned several times during the conference that he’s hampered by loss of his records due to the foreclosure on his home and the incarceration he contests that each of the latter years’ returns were filed late he believes he filed them timely within the extension period and the irs may not have timely processed them due to the criminal investigation another issue he wants considered is whether any collection actions should have occurred during the criminal proceedings finally he said he wanted it on record that he believes there’s been an irs coverup in his case and that several employees should be fired he sauid that the commis- sioner says in the ‘rendition’ instruction booklet not to file the we take judicial_notice that the u s court_of_appeals for the sixth circuit_court of appeals affirmed petitioner’s conviction for tax_evasion under sec_7201 for each of his taxable years through see supra note form if it doen’t comly with the paperwork reduction act of he said that he knows i might consider that issue to be frivo- lous reproduced literally on date respondent issued to petitioner a notice of determina- tion concerning collection action s under sec_6320 and or notice_of_determination with respect to petitioner’s unpaid liability and petitioner’s unpaid liability that notice stated in pertinent part summary of determination relief under sec_6320 from the filing of the notice_of_federal_tax_lien nftl for your and liabilities is denied irs com- pliance met the legal and procedural requirements for the filing of the nftl relief under sec_6330 from the collection action proposed for your liability is granted this liability and your other liabilities will remain or be placed into currently not collectible status due to hard- ship the notice_of_determination included an attachment that stated in pertinent part summary and recommendation you timely requested a collection_due_process cdp hearing under internal_revenue_code irc sec_6320 regarding your and income_tax liabilities in the hearing request you indicate that you disagree with the filing of the notice_of_federal_tax_lien nftl you timely requested a cdp hearing under sec_6330 regarding your income_tax_liability you indicate that you disagree with the notice_of_levy proposed by irs compliance you write that the amount claimed as due cannot be verified and a credit of up to dollar_figure has not been applied to these liabilities you further write that an irs agent has information that could correct a jury verdict and court order incarcerating you for an income_tax related conviction but she is fearful of doing so because she could lose her job appeals’ determination is to deny you relief from the filing of the nftl the revenue_officer ro met all legal and procedural requirements for the filing of the nftl you neither challenged the underlying liabilities nor proposed a viable collection alternative that would allow for the withdrawal or release of the nftl appeals’ determination is to grant you relief from the proposed collection action all of your delinquent ac- counts will remain or be placed into currently not col- lectible status due to hardship brief background each of these liabilities is based upon a form_1040 income_tax return that you voluntarily filed you owe because you had insufficient withholding and did not make sufficient estimated_tax payments to pay the tax the irs’s kansas city service_center assessed the tax you reported for these years with penalty and interest required by the irc the service_center sent letters notifying you of each assessment and demanding payment but you failed to pay your delinquent accounts were assigned to a revenue_officer ro as part of her effort to collect them she initiated the filing of the nftl you were informed of the lien filing and of your right to a cdp hearing by letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 dated date on date the ro sent you letter l-1058 notice_of_intent_to_levy and notice of your right to a hearing for the liability on date the ro received your timely hearing request regarding both the nftl and proposed notice_of_levy settlement officer john roney sent you a letter scheduling a hearing via telephone but offering a face-to-face hearing if you preferred you did not request such a hearing so on date you and he conducted the cdp hearing via telephone discussion and analysis sec_6320 defers to sec_6330 on matters considered in the cdp hearing sec_6330 states that a person may raise at a cdp hearing any relevant issue relating to the unpaid tax or the proposed levy including -- i ii iii appropriate spousal defenses challenges to the appropriateness of the collection ac- tions and offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise sec_6330 states that the person may also raise at the hearing challenges to the existence or amount of the underlying tax liability for any period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability verification of legal and procedural requirements appeals has verified that the ro met the requirements of various applicable laws and administrative procedures in issuing the cdp notices these items were verified through review of irs transcripts of these accounts these assessments were made pursuant to sec_6201 the notice_and_demand for payment letter for each as- sessment was mailed to your last_known_address within sixty days of assessment in accordance with sec_6303 there were balances due when the cdp notices were issued as required by sec_6322 and sec_6331 there is no indication you have a pending bankruptcy case there is no indication you had a pending bank- ruptcy case when the cdp notices were sent a computer code tc has been properly input to suspend collection action on these accounts and to sus- pend the running of their statutory collection periods while your case was being considered in appeals pursuant to sec_6331 and there was no offer- in-compromise or installment_agreement pending or currently in effect these items were verified through review of the ro’s administrative file in accordance with sec_6320 letter notice_of_federal_tax_lien filing and notice of your right to a hearing under sec_6320 was sent via certified mail to your last_known_address within five business days of the mailing of the nftl for recording in accordance with sec_6330 and sec_6331 the ro sent the l-1058 cdp_notice via certified mail to your last_known_address the ro had contact with you prior to issuing the two cdp notices the settlement officer has had no prior involvement with you either in a previous appeals hearing or in compliance activities concerning these liabilities issues you raised relating to the liability during the hearing you did not challenge the underlying liabilities you stated that the only collection alternative you can propose is that the government allow you refunds for the years through pursuant to amended returns you filed for those years those refunds would possibly fully pay these two cdp liabilities as well as your and income_tax liabilities that are currently the subjects of a cdp equivalent_hearing your and years are cur- rently under the jurisdiction of the u s tax_court if the court’s decisions for those years result in refunds due you those refunds will be offset to the cdp liabilities you said that you are homeless and have lost everything due to your criminal conviction and incarceration so you can’t pay these liabili- ties the ro told you that she had decided your accounts are cur- rently not collectible you would like them to remain in currently not collectible status irs records indicate that after you requested this cdp hearing the ro placed your accounts into currently not collectible status due to hardship based upon a collection information statement you gave her these accounts will remain in currently not collectible status following this hearing penalties and interest will continue to accrue and compliance has the right to con- tact you in the future to determine your collectibility regarding your liability you questioned whether a loss carried forward from your account had been properly applied you said that you are hampered by the loss of many records due to your incarceration and the loss of your house to foreclosure how- ever you think the carry forward from was approximately dollar_figure the settlement officer reviewed transcripts of both and they show a overpayment of dollar_figure credited to your account you did not provide any documentation showing that the overpayment should have been larger the settlement officer assumes therefore that the credited amount is correct regarding both and you disputed that either return was filed late you said that both returns would have been timely filed within the automatic filing extension period review of the transcript indicates that the irs assessed a dollar_figure sec_6651 penalty for failure_to_file that penalty was later fully abated due to reason- able cause review for the transcript shows the return was received within several days of the extended date filing deadline the irs did not assert a sec_6651 penalty for you questioned whether the nftl should have been filed and the l- issued for these liabilities during the criminal proceedings against you internal_revenue_manual irm part states the internal_revenue_code contains both civil and criminal provisions to address fraud revenue officers may conduct civil investigations before during or after criminal investigations of the same taxpayer if the investigation is conducted simultaneously with the crimi- nal investigation the process is referred to as a parallel investigation irm says some potential civil remedies that could occur in a parallel proceeding are sec_6672 trust fund recovery penalty investigations injunctions for pyramiding taxpayers notice_of_federal_tax_lien filings issuance of levies jeopardy levies service of summons and pursuit of erroneous refunds you stated that you wanted on record that you believe there has been an irs cover-up in your case and that several of the irs employees involved should be fired finally you said that in the irs’s form_1040 instruction booklet the commissioner says not to file the form if it doesn’t comply with the paperwork reduction act of you raised no other issues during the conference after your conference you sent the settlement officer a letter stating your positions in the letter you reiterate that you would like the dollar_figure withheld from your wages from through to be applied to these liabilities you state that if those amounts had been properly applied during the criminal trial you would not have a stigma and would have received at least dollar_figure of additional funds since this is not so much a collection alternative as it is a chal- lenge of those earlier years’ liabilities as stated earlier the tax_court will address those earlier years you challenge the validity of these assessments for several reasons including that the form sec_1040 and sec_1040x are not in compliance with the paperwork reduction act of and cannot carry a valid omb number therefore you are subject_to the protections of usc sec_3512 this argument is among the frivolous arguments listed in the irs’s notice_2008_14 and will not be addressed in this determination you state that if there is any balance of tax due after the application of your refunds from the earlier years you would like that balance reduced to dollar_figure due to hardship you calculated the dollar_figure based on the fact that prior to your tax conviction your earning potential was dollar_figure per hour post conviction earnings based on the stigma of having been convicted as a felon are dollar_figure per hour the settlement officer takes this to be a request to com- promise your liabilities an offer-in-compromise can be a legitimate collection alternative within cdp how- ever you did not submit form_656 offer in compro- mise or the form 433-a collection information state- ment that appeals would need in order to consider an offer although you did not request the withdrawal of the nftl the settle- ment officer considered whether any of the following criteria for withdrawal of the nftl existed in your case sec_6323 allows for the irs to withdraw the nftl when it is determined that -- the filing of the nftl was premature or otherwise not in accor- dance with the irs’s administrative procedures the taxpayer has entered into an installment_agreement under sec_6159 to satisfy the tax_liability for which the lien was imposed by means of installment payments unless such agreement provides otherwise the withdrawal of the nftl will facilitate collection of the liability or with the consent of the taxpayer or the national_taxpayer_advocate the withdrawal of the nftl would be in the best interests of the taxpayer as determined by the national tax- payer advocate and the united_states you provided no information in this hearing and there is no informa- tion in the ro’s administrative file that indicates withdrawal of the filed lien should be considered balancing efficient tax collection with concern that the collection action be no more intrusive than necessary you did not challenge the underlying liabilities nor did you propose a viable collection alternative that would allow appeals to consider withdrawal or release of the filed nftl appeals believes therefore that the filing of the nftl was appropriate and balances the govern- ment’s need to efficiently collect these liabilities with your legitimate concern regarding the intrusiveness of the nftl the nftl is one of the less intrusive collection tools and is neces- sary to protect the government’s interest in your property from other creditors you provided financial information to the ro showing that you currently lack the assets and income to pay these liabilities the enforced collection of these liabilities therefore would not be appro- priate appeals believes that the placing of all your accounts into currently not collectible status due to hardship is appropriate and balances the need for efficient collection with your legitimate concern regarding intrusiveness on date we issued an order in which we ordered petitioner to file a response to respondent’s motion in that order we also indicated that our review of the petition suggested that petitioner might intend to advance in this case certain frivolous and or groundless statements contentions arguments and or questions we reminded petitioner in the order dated date about sec_6673 and admonished him that if he advanced in this case frivolous and or groundless statements contentions arguments and or questions and or instituted or maintained this proceeding primarily for delay we would impose on him a penalty under sec_6673 in an amount not exceeding dollar_figure on date petitioner filed a response to respondent’s motion petitioner’s response discussion we may grant summary_judgment where there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir it is petitioner’s position that there are genuine disputes of material fact that preclude us from granting respondent’s motion in support of that position petitioner argues in petitioner’s response petitioner’s overpayment argument that he overpaid his tax for each of his taxable years through by an aggregate amount of approximately dollar_figure and that he overpaid his tax for his taxable_year by an amount that exceeds the dollar_figure that respondent credited against the total_tax that petitioner showed in his form_1040 according to petitioner those alleged overpayments of tax eliminate or at least reduce petitioner’s unpaid liability and petitioner’s unpaid liability sec_6330 provides that the tax_court shall have jurisdiction with respect to such matter as is covered in a notice_of_determination issued to a taxpayer after a hearing with the appeals_office concerning a proposed collection action see 115_tc_35 in 138_tc_348 we held that we do not have jurisdiction under sec_6330 to determine an overpayment of an unrelated liability we stated in weber an overpayment of a tax_liability that has been deter- mined by the irs or a court but has not been either refunded or applied to another liability may be an available credit that could be taken into account in a cdp hearing to determine whether the tax at issue remains unpaid and whether the irs can proceed with collection but a mere claim of an overpayment is not an available credit but is instead a claim for a credit and such a claim need not be resolved before the irs can proceed with collection of the liability at issue id pincite neither respondent nor any court has determined that petitioner overpaid his tax for any of his taxable years through or that petitioner overpaid his tax for his taxable_year by an amount that exceeds the dollar_figure that respondent credited against the total_tax that petitioner showed in his form_1040 therefore petitioner does not have an available credit for any of his taxable years through and that can be taken into account in determining whether his tax_liability for his taxable years and remains unpaid see id pincite instead petitioner has a claim for a credit for each of those taxable years see id pincite any such claim need not be resolved indeed as discussed supra note the court_of_appeals affirmed petitioner’s conviction for tax_evasion under sec_7201 for each of his taxable years through see burt v commissioner tcmemo_2013_58 in order to have been convicted of tax_evasion the government had to have proved beyond a reasonable doubt that for each of those taxable years petitioner had additional tax due and owing petitioner committed an affirmative act of evasion or attempted evasion of that tax and petitioner willfully violated the tax law see 380_us_343 956_f2d_540 6th cir if petitioner had additional tax due and owing for each of his taxable years through a fortiori petitioner underpaid and did not overpay his tax for each of those taxable years before the irs can proceed with collection of the liability at issue see id pincite we shall not consider petitioner’s overpayment argument in determining whether to grant respondent’s motion in addition to petitioner’s overpayment argument petitioner advances in petitioner’s response certain statements contentions arguments and or questions that we find to be frivolous and or groundless based upon our examination of the entire record before us we conclude that there is no genuine dispute as to any material fact that requires a trial in this case on that record we further conclude that the determinations in the notice_of_determination with respect to petitioner’s unpaid liability and petitioner’s unpaid liability should be sustained we consider sua sponte whether to impose on petitioner a penalty under sec_6673 a provision that we brought to his attention in our order dated date sec_6673 authorizes us to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever it petitioner is no stranger to us in burt v commissioner tcmemo_2013_ at which was released after petitioner filed petitioner’s response in the instant case we found that petitioner’s position in this case is frivolous and groundless and that he instituted and maintained this case primarily for delay as a result in burt we imposed a penalty of dollar_figure on petitioner under sec_6673 appears to us inter alia that the taxpayer instituted or maintained a proceed- ing before us primarily for delay sec_6673 or that the taxpayer’s position in a proceeding before us is frivolous or groundless sec_6673 we believe that petitioner instituted and maintained this case primarily for delay and that certain of the statements contentions arguments and or questions that petitioner advances in the petition and petitioner’s response are frivolous and or groundless nonetheless we shall not impose a penalty under sec_6673 on petitioner in this case we caution him that he may be subject_to such a penalty if in the future he institutes or maintains a proceeding before us primarily for delay and or his position in any such proceeding is frivolous or groundless see 82_tc_403 72_tc_1126 we have considered any statements contentions arguments and or ques- tions of petitioner that are not frivolous and or groundless and that are not dis- cussed herein and we find them to be without merit and or irrelevant on the record before us we shall grant respondent’s motion to reflect the foregoing an order granting respondent’s motion and decision for respondent will be entered
